DETAILED ACTION
Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are amended with the limitation of “selectively changing a plurality of parameters associated with the playback of at least one of the one or more media streams on the handheld device, based on the intermediate rotation angle of the handheld device.”  Specification defines the term “a plurality of parameters” pertaining to a video as “A minimum scale value … an aspect ratio, a resolution, a frame rate, a refresh rate, a color temperature, and the like.”  See Specification, Paragraphs 112-113.  Specification also defines the term “intermediate rotation angle” as “an angle between horizontal (0 degrees) and vertical (90 degrees).”  See Specification, Paragraph 119.
The claim language indicates that placing the display at a particular “intermediate rotation angle” results in a particular “selection” of the plurality of the parameters.  While the prior art indicates that it was known to change one of the playback or the display parameters based on a device having an intermediate rotation angle, Examiner did not find prior art that changes an entire set of a plurality of parameters to a particular selection.  
It is not clear from the prior art that extension of controlling a single parameter (such as zoom or an aspect ratio) to selecting a plurality of parameters (such as a set including an aspect ratio, a resolution, a frame rate, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483